           Case 1:17-cr-00198-DAD-SKO Document 632 Filed 04/06/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00198-016

12                                 Plaintiff,             STIPULATION AND ORDER TO
                                                          CONINUE STATUS CONFERENCE
13                          v.
                                                          DATE: April 7, 2021, at 2:00 PM
14   JESUS MELGAREJO,                                     TIME: 2:00 P.M.
                                                          COURT: Hon. Sheila K. Oberto
15                                Defendant.

16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19   through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this supervised release petition was set for a status conference on

21 April 7, 2021, at 2:00 PM.

22          2.      By this stipulation, initiated by the defense, the parties stipulate that the status conference

23 may be continued to April 21, 2021, at 2:00 PM, before the Honorable Stanley A. Boone, to allow time

24 for defense review of the discovery, investigation, and settlement discussions. Because this case

25 involves a pending supervised release petition, no exclusion of time is necessary.

26          IT IS SO STIPULATED.

27 ///

28 ///

                                                           1
          Case 1:17-cr-00198-DAD-SKO Document 632 Filed 04/06/21 Page 2 of 2


 1   Dated: April 5, 2021                                   PHILLIP A. TALBERT
                                                            Acting United States Attorney
 2

 3                                                          /s/ ANTONIO J. PATACA
                                                            ANTONIO J. PATACA
 4                                                          Assistant United States Attorney
 5

 6   Dated: April 5, 2021                                   /s/ JOHN MEYER
                                                            JOHN MEYER
 7
                                                            Counsel for Defendant
 8                                                          JESUS MELGAREJO

 9
                                         FINDINGS AND ORDER
10

11         Based upon the stipulation and representations of the parties, the Court orders the status

12 conference be continued until April 21, 2021 at 2:00 PM, before the Honorable Stanley A. Boone.

13         IT IS SO ORDERED.

14

15   Dated:    April 6, 2021                                     /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
